Title: To Thomas Jefferson from John McFarlane, 10 December 1804
From: McFarlane, John
To: Jefferson, Thomas


                  
                      
                     To His Excellency Thomas Jefferson   President of the United States of America
                     
                  
                  Your petitioner John McFarlane of the County of Alexandria in the District of Columbia; most respectfully begs leave to represent,—that, At the last Court held for the said County of Alexandria, a Judgment was rendered against your Petitioner on a Verdict found against him, and others for a Riot, as will more fully appear by the Records of the Court furnished your Excellency with the petition of George Mc.Farlane One of the Persons also convicted—Your petitioner further represents; that his abject Poverty precludes all hopes of relief, but from the Clemency of your Excellency; that should it not be extended to him, his Infant Child will be exposed to the most cruel want, and himself doomed to the horrors of an Unlimited Confinement. These heart-rending Prospects he hopes will be relieved by a Remission of his Fine and Costs, when under the solemnity of an oath he attests the truth of them.—
                  And your Petitioner as in duty bound will ever pray &c.
                  
                     Jno. Mc.Farlane 
                     
                  
                  
                     Alexandria County Sct:/
                     John Mc.Farlane came before me one of the United States Justices for the County aforesaid; and made oath, that the facts stated in the above Petition are just and true in all their parts—
                     Given under my hand this Tenth day of Decemr. 1804—
                  
                  
                     Cuthbert Powell 
                     
                  
                  
                     At the request of John Mc.Farlane we do hereby Certify that we are personally acquainted with him & his Circumstances and are fully Satisfyed of his Entire Inability to discharge the fine & Costs assessed against him amounting to Dolls. 62 81/100 Given under our Hands this 11t. Decr. 1804.
                  
                  
                     G. Deneale Cl: Cir: Ct:
                     Alexa. Cy.
                     L Summers D. Marshal
                     District of Columbia
                  
                  
                     We the undersigned Judges respectfully represent to the President of the United States: that we have recieved Satisfactory information that the petitioner is unable to pay his fine & fees, and of his having a family dependant on his Labours for their Support—From these Considerations and presuming that his imprisonment has been a Sufficient punishment for his offence; We respectfully recommend a remission of his fine & a discharge from further Confinement
                  
                  
                     W Kilty 
                     
                     W: Cranch 
                     
                     N Fitzhugh 
                     
                  
                  
                     [Order by TJ]
                     Dec. 13. 04.
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                  
               